Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2018

                                   No. 04-17-00579-CV

                                        Lee ROBIN,
                                         Appellant

                                            v.

                            M & T BANK CORPORATION,
                                     Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CI19825
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       The appellant’s motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to October 30, 2018.


It is so ORDERED on October 19, 2018.
                                          PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court